Exhibit 10.1

 

CERTIFICATE OF DESIGNATION OF

 

XXStream Entertainment, Inc.

 

Pursuant to Section 78.1955 of the Nevada Revised Statutes

 

SERIES A PREFERRED STOCK

 

On behalf of XXStream Entertainment, Inc., a Nevada corporation (the
“Corporation”), the undersigned hereby certifies that the following resolution
has been duly adopted by the board of directors of the Corporation (the
“Board”):

 

RESOLVED, that, pursuant to the authority granted to and vested in the Board by
the provisions of the articles of incorporation of the Corporation (the
“Articles of Incorporation”), there hereby is created, out of the Nine Billion
Common Shares (9,000,000,000) shares of Common stock, par value $0.001 per
share, of the Corporation authorized by the Corporation’s Articles of
Incorporation (“Preferred Stock”), Series A Preferred Stock, consisting of One
Hundred Million (100,000,000) shares, which series shall have the following
powers, designations, preferences and relative participating, optional and other
special rights, and the following qualifications, limitations and restrictions:

The specific powers, preferences, rights and limitations of the Series A
Preferred Stock are as follows:

 

1. Dividend Provisions. Subject to the rights of any existing series of
Preferred Stock or to the rights of any series of Preferred Stock which may from
time to time hereafter come into existence, the holders of shares of Series A
Preferred Stock shall be entitled to receive dividends, out of any assets
legally available therefor, upon any payment of any dividend (payable other than
in Common Stock or other securities and rights convertible into or entitling the
holder thereof to receive, directly or indirectly, additional shares of Common
Stock of the Corporation) on the Common Stock of the Corporation, as and if
declared by the Board of Directors, as if the Series A Preferred Stock had been
converted into Common Stock.

 

2. Liquidation Preference.

 

(a) In the event of any liquidation, dissolution or winding up of the
Corporation, either voluntary or involuntary, subject to the rights of any
existing series of Preferred Stock or to the rights of any series of Preferred
Stock which may from time to time hereafter come into existence, the holders of
the Series A Preferred Stock shall be entitled to receive, prior and in
preference to any distribution of any of the assets of the Corporation to the
holders of Common Stock by reason of their ownership thereof, an amount per
share equal to the price per share actually paid to the Corporation upon the
initial issuance of the Series A Preferred Stock (each, the “the Original Issue
Price”) for each share of Series A Preferred Stock then held by them, plus
declared but unpaid dividends. Unless the Corporation can establish a different
Original Issue Price in connection with a particular sale of Series A Preferred
Stock, the Original issue price shall be $0.001 per share for the Series A
Preferred Stock. If, upon the occurrence of any liquidation, dissolution or
winding up of the Corporation, the assets and funds thus distributed among the
holders of the Series A Preferred Stock shall be insufficient to permit the
payment to such holders of the full aforesaid preferential amounts, then,
subject to the rights of any existing series of Preferred Stock or to the rights
of any series of Preferred Stock which may from time to time hereafter come into
existence, the entire assets and funds of the corporation legally available for
distribution shall be distributed ratably among the holders of the each series
of Preferred Stock in proportion to the preferential amount each such holder is
otherwise entitled to receive.

 



 

 



 

(b) Upon the completion of the distribution required by Section 2(a) above and
any other distribution that may be required with respect to the rights of any
existing series of Preferred Stock or to the rights of any series of Preferred
Stock which may from time to time hereafter come into existence, if assets
remain in the Corporation, the remaining assets shall be distributed to the
holders of the Common Stock until such time as the holders of the Common stock
shall have received a return of the capital originally contributed thereby.
Thereafter, if assets remain in the Corporation, all remaining assets shall be
distributed to all holders of Common Stock and to each series of Preferred
Stock, pro rata based on the number of shares of Common Stock held by each
(assuming conversion of all such Preferred Stock into Common Stock).

 

(c) For purposes of this Section 2, a liquidation, dissolution or winding up of
the Corporation shall be deemed to be occasioned by, or to include, (i) the
acquisition of the Corporation by another entity by means of any transaction or
series of related transactions (including, without limitation, any
reorganization, merger or consolidation, but excluding any merger effected
exclusively for the purpose of changing the domicile of the Corporation); or
(ii) a sale of all or substantially all of the assets of the Corporation, unless
the Corporation’s stockholders of record as constituted immediately prior to
such acquisition or sale will, immediately after such acquisition or sale (by
virtue of securities issued as consideration for the Corporation’s acquisition
or sale or otherwise) hold at least fifty percent (50%) of the voting power of
the surviving or acquiring entity in approximately the same relative percentages
after such acquisition or sale as before such acquisition or sale.

 

(d) In any of the events specified in (c) above, if the consideration received
by the corporation is other than cash, its value will be deemed its fair market
value. Any securities shall be valued as follows:

 

(i) Securities not subject to investment letter or other similar restrictions on
free marketability:

 

(A) If traded on a securities exchange, the value shall be deemed to be the
average of the closing prices of the securities on such exchange over the
thirty-day period ending three (3) days prior to the closing;

 

(B) If actively traded over-the-counter, the value shall be deemed to be the
average of the closing bid or sale prices (whichever is applicable) over the
thirty-day period ending three (3) days prior to the closing; and

 

2

 



 

(C) If there is no active public market, the value shall be the fair market
value thereof, as determined in good faith by the Board of Directors.

 

(ii) The method of valuation of securities subject to investment letter or other
restrictions on free marketability (other than restrictions arising solely by
virtue of a stockholder’s status as an affiliate or former affiliate) shall be
to make an appropriate discount from the market value determined as above in (i)
(A), (B) or (C) to reflect the approximate fair market value thereof, as
mutually determined by the Corporation and the holders of at least a majority of
the voting power of all then outstanding shares of Preferred Stock.

 

(iii) In the event the requirements of Section 2(c) are not complied with, the
Corporation shall forthwith either:

 

(A) cause such closing to be postponed until such time as the requirements of
this Section 2 have been complied with; or

 

(B) cancel such transaction, in which event the rights, preferences and
privileges of the holders of the Series A Preferred Stock shall revert to and be
the same as such rights, preferences and privileges existing immediately prior
to the date of the first notice referred to in Section 2(c)(iv) hereof.

 

(iv) The Corporation shall give each holder of record of Series A Preferred
Stock written notice of such impending transaction not later than twenty (20)
days prior to the stockholders’ meeting called to approve such transaction, or
twenty (20) days prior to the closing of such transaction, whichever is earlier,
and shall also notify such holders in writing of the final approval of such
transaction. The first of such notices shall describe the material terms and
conditions of the impending transaction and the provisions of this Section 2,
and the corporation shall thereafter give such holders prompt notice of any
material changes. The transaction shall in no event take place sooner than
twenty (20) days after the corporation has given the first notice provided for
herein or sooner than ten (10) days after the corporation has given notice of
any material changes provided for herein; provided, however, that time periods
set forth in this paragraph may be shortened upon the written consent of the
holders of Series A Preferred Stock that are entitled to such notice rights or
similar notice rights and that represent at least a majority of the voting power
of all then outstanding shares of such Series A Preferred Stock.

 

3. Redemption. The Series A Preferred Stock shares are non- redeemable other
than upon the mutual agreement of the Company and the holder of shares to be
redeemed, and even in such case only to the extent permitted by this Certificate
of Designation, the Corporation’s Articles of Incorporation and applicable law.

 

4. Conversion. The holders of the Series A Preferred Stock, shall have
conversion rights as follows (the “Conversion Rights”):

 

(a) Right to Convert. Subject to Section 4(c), each share of Series A Preferred
Stock shall be convertible, at the option of the holder thereof, at any time
after the date of issuance of such share, at the office of the Corporation or
any transfer agent for such stock, into such number of fully paid and
nonassessable shares of Common Stock as is determined by dividing the Original
Issue Price of the Series A Preferred Stock by the Series A Conversion Price
applicable to such share, determined as hereafter provided, in effect on the
date the certificate is surrendered for conversion. The initial Series A
Conversion ratio shall be 100 Common Shares per each Preferred Share.

 



3

 



 

(b) Automatic Conversion. Each share of Series A Preferred Stock shall
automatically be converted into shares of Common Stock at the applicable Series
A Conversion Price in effect for such share immediately upon the earlier of (i)
except as provided below in Section 4(c), the Corporation’s sale of its Common
Stock in a public offering pursuant to a registration statement under the
Securities Act of 1933, as amended; (ii) a liquidation, dissolution or winding
up of the Corporation as defined in section 2(c) above but subject to any
liquidation preference required by section 2(a) above; or (iii) the date
specified by written consent or agreement of the holders of a majority of the
then outstanding shares of Series A Preferred Stock.

 

(c) Mechanics of Conversion. Before any holder of Series A Preferred Stock shall
be entitled to convert the same into shares of Common Stock, such holder shall
surrender the certificate or certificates therefor, duly endorsed, at the office
of the Corporation or of any transfer agent for the Series A Preferred Stock,
and shall give written notice to the Corporation at its principal corporate
office, of the election to convert the same and shall state therein the name or
names in which the certificate or certificates for shares of Common Stock are to
be issued. The Corporation shall, as soon as practicable thereafter, issue and
deliver at such office to such holder of Series A Preferred Stock, or to the
nominee or nominees of such holder, a certificate or certificates for the number
of shares of Common Stock to which such holder shall be entitled as aforesaid.
Such conversion shall be deemed to have been made immediately prior to the close
of business on the date of such surrender of the shares of Series A Preferred
Stock to be converted, and the person or persons entitled to receive the shares
of Common Stock issuable upon such conversion shall be treated for all purposes
as the record holder or holders of such shares of Common Stock as of such date.
If the conversion is in connection with an underwritten offering of securities
registered pursuant to the Securities Act of 1933, the conversion may, at the
option of any holder tendering Series A Preferred Stock for conversion, be
conditioned upon the closing with the underwriters of the sale of securities
pursuant to such offering, in which event the person(s) entitled to receive
Common Stock upon conversion of such Series A Preferred Stock shall not be
deemed to have converted such Series A Preferred Stock until immediately prior
to the closing of such sale of securities.

 

(d) Conversion Price Adjustments of Preferred Stock for Certain Splits. The
Series A Conversion Price shall be subject to adjustment from time to time as
follows:

 

(i) In the event the corporation should at any time or from time to time after
the purchase date with respect to any share of Series A Preferred Stock fix a
record date for the effectuation of a split or subdivision of the outstanding
shares of Common Stock or the determination of holders of Common Stock entitled
to receive a dividend or other distribution payable in additional shares of
Common Stock or other securities or rights convertible into, or entitling the
holder thereof to receive directly or indirectly, additional shares of Common
Stock (hereinafter referred to as “Common Stock Equivalents”) without payment of
any consideration by such holder for the additional shares of Common Stock or
the Common Stock Equivalents (including the additional shares of Common Stock
issuable upon conversion or exercise thereof), then, as of such record date (or
the date of such dividend distribution, split or subdivision if no record date
is fixed), the Series A Conversion Price, as the case may be, shall be
appropriately decreased so that the number of shares of Common Stock issuable on
conversion of each share of such series shall be increased in proportion to such
increase of the aggregate of shares of Common Stock outstanding and those
issuable with respect to such Common Stock Equivalents with the number of shares
issuable with respect to Common Stock Equivalents determined from time to time
as provided in Section 4(d)(iii) below.

 



4

 



 

(ii) If the number of shares of Common Stock outstanding at any time after the
purchase date of any shares of Series A Preferred Stock is decreased by a
combination of the outstanding shares of Common Stock, the Series A Conversion
Price shall not be increased or adjusted and the number of shares of Common
Stock issuable on conversion of each share of Series A Preferred Stock shall not
be decreased or adjusted.

 

(iii) The following provisions shall apply for purposes of this Section 4(d):

 

(A) The aggregate maximum number of shares of Common Stock deliverable upon
conversion or exercise of Common Stock Equivalents (assuming the satisfaction of
any conditions to convertibility or exercisability, including, without
limitation, the passage of time, but without taking into account potential
antidilution adjustments) shall be deemed to have been issued at the time such
Common Stock Equivalents were issued.

 

(B) In the event of any change in the number of shares of Common Stock
deliverable or in the consideration payable to the Corporation upon conversion
or exercise of such Common Stock Equivalents including, but not limited to, a
change resulting from the antidilution provisions thereof, the Series A
Conversion Price, to the extent in any way affected by or computed using such
Common Stock Equivalents, shall be recomputed to reflect such change, but no
further adjustment shall be made for the actual issuance of Common Stock or any
payment of such consideration upon the exercise of any such options or rights or
the conversion or exchange of such securities.

 

(C) Upon the termination or expiration of the convertibility or exercisability
of any such Common Stock Equivalents, the Series A Conversion Price, to the
extent in any way affected by or computed using such Common Stock Equivalents,
shall be recomputed to reflect the issuance of only the number of shares of
Common Stock (and Common Stock Equivalents which remain convertible or
exercisable) actually issued upon the conversion or exercise of such Common
Stock Equivalents.

 

(e) Other Distributions. In the event the Corporation shall declare a
distribution payable in securities of other persons, evidences of indebtedness
issued by the Corporation or other persons, assets (excluding cash dividends) or
options or rights not referred to in Section 4(d)(iii), then, in each such case
for the purpose of this Section 4(e), the holders of Series A Preferred Stock
shall be entitled to a proportionate share of any such distribution as though
they were the holders of the number of shares of Common Stock of the corporation
into which their shares of Series A Preferred Stock are convertible as of the
record date fixed for the determination of the holders of Common Stock of the
corporation entitled to receive such distribution.

 



5

 



 

(f) Recapitalizations. If at any time or from time to time there shall be a
recapitalization of the Common Stock (other than a subdivision, combination or
merger or sale of assets transaction provided for elsewhere in this Section 4 or
Section 2) provision shall be made so that the holders of the Series A Preferred
Stock shall thereafter be entitled to receive upon conversion of the Series A
Preferred Stock the number of shares of stock or other securities or property of
the Company or otherwise, to which a holder of Common Stock deliverable upon
conversion would have been entitled on such recapitalization. In any such case,
appropriate adjustment shall be made in the application of the provisions of
this Section 4 with respect to the rights of the holders of the Series A
Preferred Stock after the recapitalization to the end that the provisions of
this Section 4 (including adjustment of the Series A Conversion Price then in
effect and the number of shares purchasable upon conversion of the Series A
Preferred Stock) shall be applicable after that event and be as nearly
equivalent as practicable.

 

(g) No Impairment. The Corporation will not, by amendment of its Articles of
Incorporation or through any reorganization, recapitalization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Corporation, but
will at all times in good faith assist in the carrying out of all the provisions
of this Section 4 and in the taking of all such action as may be necessary or
appropriate in order to protect the Conversion Rights of the holders of the
Series A Preferred Stock against impairment.

 

(h) No Fractional Shares and Certificate as to Adjustments.

 

(i) No fractional shares shall be issued upon the conversion of any share or
shares of the Series A Preferred Stock, and the number of shares of Common Stock
to be issued shall be rounded to the nearest whole share. Whether or not
fractional shares are issuable upon such conversion shall be determined on the
basis of the total number of shares of Series A Preferred Stock the holder is at
the time converting into Common Stock and the number of shares of Common Stock
issuable upon such aggregate conversion.

 

(ii) Upon the occurrence of each adjustment or readjustment of the Series A
Conversion Price pursuant to this Section 4, the Corporation, at its expense,
shall promptly compute such adjustment or readjustment in accordance with the
terms hereof and prepare and furnish to each holder of Series A Preferred Stock
a certificate setting forth such adjustment or readjustment and showing in
detail the facts upon which such adjustment or readjustment is based. The
Corporation shall, upon the written request at any time of any holder of Series
A Preferred Stock furnish or cause to be furnished to such holder a like
certificate setting forth (A) such adjustment and readjustment, (B) the Series A
Conversion Price for the Series A Preferred Stock at the time in effect, and (C)
the number of shares of Common Stock and the amount, if any, of other property
which at the time would be received upon the conversion of a share of Series A
Preferred Stock.

 

6

 



 

(i) Notices of Record Date. In the event of any taking by the Corporation of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend) or other distribution, any right to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities or
property, or to receive any other right, the Corporation shall mail to each
holder of Series A Preferred Stock, at least 20 days prior to the date specified
therein, a notice specifying the date on which any such record is to be taken
for the purpose of such dividend, distribution or right, and the amount and
character of such dividend, distribution or right.

 

(j) Reservation of Stock Issuable Upon Conversion. The Corporation shall at all
times reserve and keep available out of its authorized but unissued shares of
Common Stock, solely for the purpose of effecting the conversion of the shares
of the Series A Preferred Stock, such number of its shares of Common Stock as
shall from time to time be sufficient to effect the conversion of all
outstanding shares of Series A Preferred Stock; and if at any time the number of
authorized but unissued shares of Common Stock shall not be sufficient to effect
the conversion of all then outstanding shares of Series A Preferred Stock , in
addition to such other remedies as shall be available to the holder of such
Series A Preferred Stock, the Corporation will take such corporate action as
may, in the opinion of its counsel, be necessary to increase its authorized but
unissued shares of Common Stock to such number of shares as shall be sufficient
for such purposes, including, without limitation, engaging in best efforts to
obtain the requisite stockholder approval of any necessary amendment to this
Certificate of Incorporation.

 

(k) Notices. Any notice required by the provisions of this Section 4 to be given
to the holders of shares of Series A Preferred Stock shall be deemed given if
deposited in the United States mail, postage prepaid, and addressed to each
holder of record at his address appearing on the books of the Corporation.

 

5. Voting Rights. The holder of each share of Series A Preferred Stock shall
have the right to 100 votes for each share of Common Stock into which such
Series A Preferred Stock could then be converted, on an as-converted basis, and
with respect to such vote, such holder shall have full voting rights and powers
equal to the voting rights and powers of the holders of Common Stock, and shall
be entitled to notice of any stockholders’ meeting in accordance with the bylaws
of the Corporation, and shall be entitled to vote, together with holders of
Common Stock, with respect to any question upon which holders of Common Stock
have the right to vote. Fractional votes shall not, however, be permitted and
any fractional voting rights available on an as-converted basis (after
aggregating all shares into which shares of Series A Preferred Stock held by
each holder could be converted) shall be rounded to the nearest whole number
(with one-half being rounded upward).

 

6. Protective Provisions. Subject to the rights of a series of Preferred Stock
which may from time to time come into existence, so long as at least an
aggregate of 200,000 shares of Series A Preferred Stock are outstanding, the
Corporation shall not without first obtaining the approval (by vote or written
consent, as provided by law) of the holders of at least a majority of the then
outstanding shares of Series A Preferred Stock:

 



(a) amend or repeal any provision of the Company’s Articles of Incorporation or
bylaws if such action would materially and adversely change the rights,
preferences or privileges of the Series A Preferred Stock;

 



7

 



 

(b) increase or decrease (other than by redemption or conversion) the total
number of authorized shares of Series A Preferred Stock; or

 

(c) redeem shares of Common Stock (other than shares repurchased upon
termination of an officer, employee or director pursuant to a restricted stock
purchase agreement).

 

7. Status of Converted Stock. In the event any shares of Series A Preferred
Stock shall be converted pursuant to Section 4 hereof, the shares so converted
shall be canceled and shall not be re-issuable by the corporation.

 

IN WITNESS WHEREOF, the undersigned has duly signed this Designation as of this
23 day of September, 2020.



 



XXStream Entertainment, Inc., a Nevada Corporation       By: David Lazar   Name:
David Lazar   Title:   President  

 

 

8



 

 